per curiam:
El pasado 10 de mayo de 1989 los Senadores Nicolás Nogueras y Rolando Silva instaron en el Tribunal Superior, Sala de San Juan, un recurso de mandamus contra el Gobernador de Puerto Rico, Hon. Rafael Hernández Colón. En dicho recurso se solicitó al tribunal de instancia que le ordenara al Gobernador de Puerto Rico el envío al Senado de Puerto Rico de los nombramientos judiciales necesarios para cubrir aquellos puestos ocupados por jueces con nombramientos vencidos pero que continuaban ocupando los mismos en virtud de la cláusula de continuidad (holding over) contenida en la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico (Ley de la Judicatura), Ley Núm. 11 de 24 de julio de 1952 (4 L.P.R.A. secs. 92 y 152(c)), y la Ley sobre Jueces Municipales, Ley Núm. 7 de 8 de agosto de 1974 (4 L.P.R.A. sec. 211). Los Senadores apelados fundaron su reclamo en lo resuelto por este Tribunal en Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983), y en lo dispuesto en el Art. IV, Secs. 4 y 8 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. En esencia, argumentaron que mantener en estado de continuidad (holding over) a jueces cuyos nombramientos habían vencido usurpaba la facultad constitucio-nal del Senado de aconsejar y consentir a tales nombramientos, violentando así la doctrina de separación de poderes.
La petición presentada por los Senadores Nogueras y Silva fue oportunamente contestada. El Gobernador, por conducto del Procurador General, argüyó en esencia: (1) que no procedía la expedición del auto de mandamus por cuanto su facultad de expedir nombramientos judiciales era eminentemente discrecio-*642nal, no sujeta a revisión judicial; (2) que el asunto planteado en el recurso de mandamus constituía una cuestión política no justiciable; (3) que la constitucionalidad de la cláusula de conti-nuidad que cobija a los jueces ha sido sostenida por este Tribunal, y (4) que la ausencia de los jueces afectados del pleito presentaba un problema de ausencia de parte indispensable.
Luego de someter memorando de derecho en apoyo de sus posiciones y de varios incidentes procesales, el caso quedó some-tido ante el Tribunal Superior, Sala de San Juan (Hon. Gilberto Gierbolini, Juez), para su adjudicación. El 2 de mayo de 1990 el tribunal de instancia emitió su sentencia. En la misma, rechazó los argumentos del Gobernador y concluyó:
Considerando todo lo anteriormente expresado en esta Opinión llegamos a la conclusión de que la tardanza del Gobernador para enviar nombramientos de jueces cuyos términos han expirado, es una práctica inconstitucional que priva al Senado de Puerto Rico de su poder constitucional de consejo y consentimiento; viola la digni-dad de los jueces en suspenso; atenta contra el esquema de separación de poderes y afecta adversamente la independencia judicial. Debido a ello tal práctica no puede continuar en vigencia. Escrito de apelación, Apéndice, pág. 35.
En consecuencia, el tribunal de instancia le concedió al Gobernador ciento veinte (120) días para que “envi[ara] al Senado para su consejo y consentimiento . . . nombramientos, bien sean los actuales incumbentes o sus sustitutos, para cubrir los cargos de jueces cuyos términos han expirado”. Escrito de apelación, Apéndice, pág. 36. En su sentencia, el tribunal a quo no resolvió el efecto que tendría sobre los jueces incumbentes bajo la cláusula de continuidad la omisión del Gobernador de actuar sobre tales nombramientos en el mencionado plazo.
Después de presentada esta apelación, la Asamblea Legisla-tiva aprobó, y el Gobernador refrendó, la Ley Núm. 17 de 21 de julio de 1990 (Ley Núm. 17), con vigencia a partir de 19 de octubre de 1990. Esta ley tuvo el efecto de eliminar las cláusulas de continuidad (holding over) contenidas en la Ley de la Judicatura *643y en la Ley sobre Jueces Municipales. (1) En su lugar, se estableció que el juez “cesará en sus funciones a los noventa (90) días de vencerse [su] término si no ha sido renominado o cuando su sucesor tome posesión de su cargo, lo que ocurra primero”. 1990 Leyes de Puerto Rico 84. Dicho término de noventa (90) días expira para los primeros jueces afectados el 17 del corriente mes de enero.
En vista de la aprobación de dicho estatuto, el 3 de agosto de 1990 concedimos un término a las partes para que comparecieran a expresarse sobre la posible academicidad de este recurso. Contamos con el beneficio de esas comparecencias. En su escrito, el Procurador General discute extensamente la doctrina de academicidad y sostiene que con la aprobación de la Ley Núm. 17, supra, la apelación es académica. Aduce que esta ley es constitu-cionalmente válida en su aplicación retroactiva y en cuanto limita la cláusula de continuidad a un máximo de noventa (90) días. Argumenta que dicha cláusula no goza de rango constitucional.
Por su parte, los Senadores apelados exponen que la “contro-versia entre los senadores comparecientes y el Primer Ejecutivo no es colusoria ni ficticia. Persistirá mientras el ejercicio del poder constitucional de consejo y consentimiento de los senadores comparecientes esté a merced del capricho del Señor Gobernador para escoger el momento que a él le parezca oportuno para enviar nombramientos”. Moción en cumplimiento de orden, pág. 5. Añaden que la “enmienda aprobada mediante la Ley Núm. 17 no aborda la práctica del Gobernador condenada en la Sentencia apelada ni le ordena enviar los nombramientos judiciales dentro de determinado período”. íd., pág. 7.
Por entender que la presente apelación plantea una cuestión constitucional sustancial y que —por las razones que más ade-lante se expresan— la misma no se ha tornado académica, damos *644curso a ella, y por la importancia de la controversia jurídica involucrada pasamos de inmediato a resolverla.
I
Una vez más nos confrontamos con un caso que plantea una controversia relacionada con la función del Senado de impar-tir el consejo y consentimiento de la nominación de varios funcionarios, en este caso los jueces. En Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 415 (1982), reconocimos que un miembro del Senado tiene un interés legítimo en participar en el proceso constitucional de impartir consejo y consentimiento a la nominación de funcionarios. Art. IV, See. 5 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. De tener el Gobernador el deber de enviar al Senado la nominación de los jueces cuyos términos han vencido o de sus sucesores, la omisión de así hacerlo ciertamente menoscabaría las funciones constitucionales de los senadores recurrentes.
[2] De existir, pues, este deber, el interés de los Senadores en la causa de acción ejercitada resulta evidente y cumple cabal-mente con la doctrina de capacidad jurídica. Al igual que en el caso de Hernández Agosto v. Romero Barceló, supra, pág. 412, “es el Gobernador quien alegadamente tiene que cumplir con el deber de enviar las nominaciones de los funcionarios concernidos al Senado, por lo que es él la única parte indispensable en este recurso. Los funcionarios en cuestión no tienen obligación alguna con respecto al cumplimiento de este deber objeto del litigio”. Por lo tanto, los jueces incumbentes cuyos términos están vencidos no son partes indispensables.
II
Pasemos ahora a considerar la procedencia o no del auto de mandamus presentado.
El planteamiento principal de los Senadores recurridos se funda en que mantener a los jueces cuyos nombramientos han *645vencido en estado de continuidad tiene el efecto de impedir la intervención del Senado en el proceso de confirmación y menos-caba, por lo tanto, las funciones constitucionales de los Senadores recurrentes. Alegan, además, que el Gobernador “tiene la obliga-ción legal de enviar para su confirmación por el Senado de Puerto Rico los nombramientos de los jueces con sus términos vencidos (‘holding-over’) o los nombramientos de sus sustitutos. Esa obli-gación legal [de acuerdo con los recurridos] emana de la Sección 4 del Artículo IV y de la Sección 8 del Artículo V de la Constitución de Puerto Rico y de lo resuelto por el Tribunal Supremo de Puerto Rico en Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983)”. Escrito de apelación, Apéndice, pág. 43.
La situación en el caso de autos requiere que determinemos qué efectos, si alguno, tuvo sobre la cuestión planteada la apro-bación de la Ley Núm. 17, supra. Si llegáramos a la conclusión de que aún está vigente la claúsula de continuidad para los jueces nombrados al amparo de la Ley de la Judicatura y de la Ley sobre Jueces Municipales, debemos entonces determinar cuál es el término máximo razonable de duración de dicha continuidad.
El Art. V, Sec. 8 de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 360, dispone:
Los jueces serán nombrados por el Gobernador con el consejo y consentimiento del Senado. Los jueces del Tribunal Supremo no tomarán posesión de sus cargos hasta que sus nombramientos sean confirmados por el Senado y los desempeñarán mientras observen buena conducta. Los términos de los cargos de los demás jueces se fijarán por ley y no podrán ser de menor duración que la prescrita para los cargos de jueces de igual o equivalente categoría existentes en la fecha en que comience a regir esta Constitución. Todo lo relativo al nombramiento de los demás funcionarios y de los empleados de los tribunales, se determinará por ley. (Enfasis suplido.)
En cumplimiento del mandato contenido en dicha sección, la Asamblea Legislativa ha fijado los términos correspondientes a las distintas categorías de los jueces del Tribunal de Primera Instancia. Tanto en las Secs. 12 y 17(c) de la Ley de la Judicatura, *6464 L.P.R.A. secs. 92 y 17(c), como en el Art. 1 de la Ley sobre Jueces Municipales, 4 L.P.R.A. see. 211, se dispone en cuánto a todos los jueces de dicho tribunal que desempeñarán sus puestos por el término para el cual fueron nombrados y hasta que “su sucesor tome posesión de su cargo . . .”. (Énfasis suplido.)
En su contestación a la demanda presentada en su contra, el Gobernador reconoció que tales cláusulas de continuidad esta-blecidas en la ley para los miembros de la Judicatura “son parte del término de su nombramiento al cargo judicial”. Escrito de apelación, Apéndice, pág. 50. En el alegato que presentó al tribunal de instancia reafirmó dicha aseveración al postular lo siguiente:
En este caso los términos de los jueces están provistos en la Ley de la Judicatura. Esta dispone que los jueces ocuparán sus cargos hasta que su sucesor tome posesión.
Evidentemente, la cláusula de continuidad es parte del nombra-miento por lo que es una extensión legítima del término básico por el que fue debidamente confirmado por el Senado. Escrito de apelación, Apéndice, pág. 66.
Desde hace casi medio siglo tal ha sido el criterio de este Tribunal. Así, en González v. Corte, 62 D.P.R. 161, 164-165 (1943), nos manifestamos del modo siguiente:
Convenimos sin vacilación en que bajo tales circunstancias “el período de holding over es parte del término del cargo y el incumbente es un funcionario de jure”. (Attorney General ex rel. McKenzie v. Warner, 300 N.W. 63 (Mich., 1941), y que “El derecho de actuar holding over bajo esta disposición es tan parte del término del cargo como el mismo período regular fijado por estatuto”. (People ex rel. Warren et al. v. Christian et al., supra). Al mismo efecto, Territory ex rel. Kock v. Mann, 120 Pac. 313, [315] (N.M., 1911). Es decir, en dichos casos la Legislatura, previendo que los términos de algunos funcionarios expirarían mientras el Senado está en receso, dispuso por mandato estatutario específico que sé prorrogaran dichos términos hasta que sus sucesores fueran nombrados con el consejo y consentimiento del Senado. Por tanto, no puede haber disputa alguna en cuanto a la teoría de que un funcionario que actúa bajo un estatuto de esta naturaleza está actuando holding over con título legal al cargo y que en su *647consecuencia no existe vacante en dicho cargo. Es evidente que el estatuto tiene dos propósitos: (1) retener en todo momento en el cargo a una persona que ha sido nombrada con el consejo y consentimiento del Senado, incluyendo el período después de que su término ha expirado, hasta que el Senado pueda reunirse y concurrir con el Gobernador en volverlo a nombrar o elegir su sucesor, (2) evitar vacantes que la ley aborrece, toda vez que entorpecen la continuación de la administración de los asuntos públicos. (Énfasis suplido y en el original.)
Tras haber sido ratificado en Acosta v. Corte, 63 D.P.R. 651 (1944); Fernández v. Corte, 71 D.P.R. 161 (1950); López v. Tribunal Superior, 79 D.P.R. 20 (1956); J.R.T. v. Milares Realty, Inc., 90 D.P.R. 844 (1964), y en Betancourt v. Gobernador, 119 D.P.R. 435 (1987), era de rigor, pues, el reconocimiento hecho por el Gobernador de que la cláusula de continuidad forma parte integrante del término del cargo de los jueces nombrados bajo la anterior legislación.
For otro lado, un empleado público tiene un reconocido interés en la retención de su empleo si dicho interés está protegido por ley o cuando las circunstancias del empleo le crean expectativa de continuidad. Depto. Recs. Naturales v. Correa, 118 D.P.R. 689, 693 (1987); Pierson Muller I v. Feijoó, 106 D.P.R. 838, 852 (1978); Morales Narváez v. Gobernador, 112 D.P.R. 761, 767 (1982). Toda vez que la cláusula de continuidad constituye parte del término del cargo del incumbente, los jueces nombrados bajo la vigencia de dicha cláusula y con anterioridad a la vigencia de la Ley Núm. 17 tienen una legítima expectativa de que desempeñarán dicho puesto durante un término razonable luego de expirar el término para el cual fueron nombrados o hasta que su sucesor tome posesión del cargo, lo que ocurra primero. Esta expectativa de continuidad está protegida por ley. Los jueces nombrados al amparo de las disposiciones de la Ley de la Judicatura y de la Ley sobre Jueces Municipales que contenían cláusulas de continuidad sin términos específicos tienen, por lo tanto, una legítima expectativa de que permanecerán en sus cargos durante el tiempo razonable máximo permisible o hasta *648que sus sucesores tomen posesión de sus cargos. Perry v. Sindermann, 408 U.S. 593 (1972); Board of Regents v. Roth, 408 U.S. 564 (1972); Lupiáñez v. Srio. de Instrucción, 105 D.P.R. 696 (1977). Hasta el límite constitucional que habremos de señalar más adelante, el mencionado interés propietario constituye una barrera infranqueable a la aplicación retroactiva de la Ley Núm. 17, ya que tal aplicación resultaría contraria a la cláusula consti-tucional que prohíbe la privación de la propiedad sin el debido proceso de ley. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1.
A tono con lo antes dicho, resulta inescapable la conclusión al efecto de que la adopción de la mencionada ley no ha tornado académica la presente apelación, ya que dicho estatuto no pone fin a la controversia involucrada en este recurso por razón de que la Ley Núm. 17 no puede tener efecto retroactivo a los jueces incumbentes que fueron nombrados bajo la vigencia de las cláusulas de continuidad. Por lo tanto, continúan presentes las circunstancias quo originaron el recurso instado por los deman-dantes recurridos. Comisión de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980).
HH h-H
En este caso se plantea por primera vez ante este Tribunal si la cláusula de continuidad debe tener el efecto de mantener en sus puestos indefinida o eternamente a jueces cuyos términos han vencido. Esto es, si esta expectativa de continuidad debe tener límite y, de tenerlo, cuál sería el término máximo permisible. Aunque en el pasado hemos tenido ocasión de interpretar esta cláusula estatutaria, no habíamos enfocado nuestra atención hacia este particular problema. Ahora lo hacemos.
Conviene aclarar de salida que, como indicó Alexander Hamilton en J. Cooke, The Federalist, Connecticut, Wesleyan U. Press, 1961, pág. 455, sobre los nombramientos de receso, concluimos que la incumbencia en los cargos, en virtud de una cláusula de continuidad, es un medio auxiliar o complementario *649de nombramientos que adquiere vigencia cuando el medio prima-rio —el nombramiento que extiende el Gobernador con el consejo y consentimiento del Senado— no está adecuadamente asequible. Cuando en el pasado nos hemos referido a que “el período de holding over es parte del término del cargo y el incumbente es un funcionario de jure”, ha sido a los efectos de que el funcionario concernido pueda descargar sus funciones, recibir emolumentos y otros beneficios (cotización para pensiones, etc.), y “evitar vacan-tes que la ley aborrece” hasta tanto el “Senado pueda reunirse” y considerar un nuevo nombramiento ya sea el del incumbente o el de un sucesor. González v. Corte, supra, págs. 164-165.
Nunca hemos decidido que, ya mediante la omisión por parte del Gobernador de remitir un nombramiento cuando el Senado se reúna en sesión ordinaria o ya mediante el rechazo por parte del Senado del nombramiento de un sucesor o mediante su omisión de actuar sobre el mismo, los incumbentes en cargos a término fijo puedan convertirse en incumbentes por término indefinido o ilimitado.
El tribunal de instancia postula como razón de resolver que “[s]i el Honorable Gobernador tarda uno, dos, tres u ocho años en enviar al Senado un nombramiento de juez, no tan s[ó]lo afecta a dicho juez sino que afecta además a la independencia judicial y despoja a la Rama Legislativa del poder constitucional de consejo y consentimiento”. Escrito de apelación, Apéndice, pág. 15. Como remedio a la situación que describe, resolvió que el Gobernador está obligado a “descargar su poder de nombramiento dentro de un término relativamente corto”. íd., pág. 36. A esos fines estimó en ciento veinte (120) días a partir de la fecha en que vence el nombramiento, el término dentro del cual tiene el Primer Ejecu-tivo que descargar dicha obligación. Al así actuar, el foro de instancia ignoró importantes preceptos constitucionales que ofre-cen la solución al problema constitucional que se nos plantea. Veamos.
La tercera cláusula de la See. 4 del Art. IV de la Constitución del Estado Libre Asociado de Puerto Rico, supra, pág. 349, que fue objeto de interpretación parcial por nuestra parte en *650Hernández Agosto v. López Nieves, supra, dispone como facultad del Gobernador la siguiente:
Nombrar, en la forma que se disponga por esta Constitución o por ley, a todos los funcionarios para cuyo nombramiento esté facultado. El Gobernador podrá hacer nombramientos cuando la Asamblea Legislativa no esté en sesión. Todo nombramiento que requiera el consejo y consentimiento del Senado o de ambas cámaras quedará sin efecto al levantarse la siguiente sesión ordinaria. (Énfasis suplido.)
Allí señalamos que a los fines de evitar la indebida concentración de poder en una de las ramas de gobierno, la Convención Constituyente norteamericana acordó dividir la facultad de nombramiento entre las Ramas Ejecutiva y Legislativa. Tal acción “tuvo fuerte repercusión en la estructuración de la reputada versión estadounidense de la teoría sobre la separación de poderes”. Hernández Agosto v. López Nieves, supra, pág. 618. Si bien esta doctrina fue adoptada por nuestra Constitución, 1 Diario de Sesiones de la Convención Constituyente 591 (1951), la misma no implica una independencia absoluta entre los poderes constitucionales. Con el fin de evitar la separación mecánica y con fronteras rigurosas, se diseñaron cláusulas constitucionales que establecen una función compartida entre las distintas ramas. Aunque de ordinario se asocia la facultad de nombramiento con el Poder Ejecutivo, se sostiene que el poder de nombramiento es compartido por el Ejecutivo y el Legislativo concurrentemente. Véase Comentario, Abolition of Federal Offices as an Infringement on the President’s Power to Remove Federal Executive Officers: A Reassessment of Constitutional Doctrines, 42 Fordham L. Rev. 562, 567 (1974). Siguiendo esta misma línea de pensamiento, dictaminamos en Hernández Agosto v. López Nieves, supra, pág. 620:
La doctrina de separación de poderes y el sistema democrático mismo de gobierno presuponen, en lo que atañe a las facultades compartidas como es la de nombramiento, la búsqueda del consenso, el logro del equilibrio necesario para realizar las tareas del go-bierno. En lo que atañe a nombramientos, la Rama Ejecutiva no *651puede despojar a la Rama Legislativa del poder de confirmación que le confieren la Constitución y las leyes. Tampoco puede el Senado o la Rama Legislativa usurpar el poder de nominación del señor Gobernador mediante afirmaciones indicativas de que confirmará a determinado candidato.
La indefinición en el término de duración de una incumbencia holding over atenta contra el equilibrio que intenta mantener la Constitución en lo que respecta al ejercicio de nombramiento compartido por la Rama Ejecutiva y la Legislativa. Tal indefinición abona el terreno para que se produzca una situación en la que se trastoque el firme equilibrio deseado a la hora de extender nombramientos que requieran consejo y consentimiento del Senado. La Rama Legislativa podría imponerle su criterio al Ejecutivo con tan sólo rechazar, por acción o inacción —cuando aquella esté en sesión— la sustitución hecha por éste de un incumbente cuyo nombramiento ha expirado. En tal caso, el poder que le corresponde al Ejecutivo en la función de nombrar se ve socavado, no porque el Ejecutivo no pueda hacer la nominación al efecto, pues de hecho la hace, sino porque la misma no tiene ninguna efectividad.
Lo mismo puede ocurrir a la inversa. Si el Ejecutivo desea que un incumbente en un cargo con cláusula de continuidad perma-nezca en el mismo indefinidamente sin que la Legislatura se exprese sobre su confirmación para un nuevo término, lo único que tiene que hacer es no enviar nombramiento alguno a la Legislatura. El efecto de esto es, también, claramente socavar la función constitucional del Senado en la participación de los procesos de nombramiento y confirmación.
A la luz de lo expuesto, la interpretación literal de las cláusulas de continuidad contenidas en las Secs. 12 y 17(c) de la Ley de la Judicatura, supra, y en el Art. 1 de la Ley sobre Jueces Municipales, supra, en cuya interpretación parece descansar el ilustrado juez de instancia, no puede prevalecer. Tal interpreta-ción choca abiertamente con la doctrina de separación de poderes ínsita en la cláusula de nombramientos de nuestra Constitución. Admitir que un funcionario público —cuyo nombramiento a un *652cargo sea con cláusula de continuidad— pueda permanecer indefinidamente en el puesto por todo el tiempo que pueda concebiblemente tomarle a los mencionados poderes ponerse de acuerdo en cuanto a un nuevo nombramiento tendría el efecto de dar rienda suelta a cualquiera de dichos dos (2) poderes para perpetuar en su puesto a un incumbente cuyo término ha expi-rado, en contravención al criterio del otro respecto a las cualida-des o ejecutorias de dicho incumbente.
El mandato de la Constitución es diáfanamente claro: el nombramiento de los jueces es compartido por el Ejecutivo y la Legislatura, y el ejercicio de las funciones de cada uno de estos poderes no puede darse, en función de la doctrina constitucional reseñada, a merced del ejercicio de la función constitucional del otro.
Por las razones expuestas, tenemos que concebir el período de continuidad en el cargo luego de la expiración del término (holding over) como un período adicional para dar oportunidad a ambos poderes de descargar su función constitucional de nombramiento y evitar el perjuicio que la vacante en el puesto acarrea. En el caso de Hernández Agosto v. López Nieves, supra, pág. 621, dijimos que “todo interinato en cargos que requieran el consejo y consentimiento del Senado quedará sin efecto en virtud de la Constitución del Estado Libre Asociado de Puerto Rico, al levantarse la sesión ordinaria de la Asamblea Legislativa en curso o, en su defecto, la siguiente, al comienzo del interinato, a menos que se efectúe antes del nombramiento en propiedad”. (Escolio omitido.) Esa y no más es la expectativa de continuidad que puede tener un funcionario incumbente bajo una cláusula de continuidad.
Resolvemos, pues, que el término de duración del período posterior a la expiración del término del incumbente (holding over) en virtud de la llamada cláusula de continuidad no es ilimitado. El mismo se extendería hasta que su sucesor tome posesión del cargo pero nunca después de finalizada la próxima *653sesión legislativa siguiente a dicha expiración. (2) Si los Poderes Ejecutivo y Legislativo no logran llegar a un acuerdo sobre la renominación del incumbente o su sucesor antes de finalizada la sesión ordinaria señalada, el cargo quedaría vacante hasta tanto ambos poderes descarguen su obligación constitucional de nom-bramiento. Este resultado está acorde con la doctrina de separa-ción de poderes y con la razones estatutarias que inspiraron la cláusula de continuidad.
Aun cuando el resultado de este método de nombramientos, al igual que el de los nombramientos de receso, puede ser la eventual creación de una vacante, ésta surgiría después de que ambos poderes constitucionales hayan tenido la oportunidad de conside-rar el asunto. Si no lo resolvieron, podemos presumir la existencia de un impasse que la continuación en el cargo por el incumbente puede eternizar. La vacante permite en ese caso que el proceso constitucional de nombramiento continúe y se acelere. Esa conti-nuación puede darse inmediatamente, pues la vacante se puede y debe cubrir con un nombramiento de receso que da lugar a que se reanude el proceso.
La práctica de mantener en sus cargos por tiempo indefinido, después de la expiración de su nombramiento, a algunos funcio-narios cuyos términos incluyen una cláusula de continuidad no es nada nuevo. La misma viene observándose desde hace mucho tiempo. Toda vez que esta es la primera ocasión, sin embargo, en que tenemos la oportunidad de expresarnos sobre la legalidad de la misma, resolvemos como medida transitoria que aquellos funcionarios que continúen desempeñándose en sus cargos en virtud de la mencionada cláusula aun después de una o varias sesiones legislativas, luego de haber expirado el término para el cual fueron nombrados, podrán permanecer en los mismos hasta que sus sucesores tomen posesión de tales cargos o hasta la terminación de la presente sesión legislativa, lo que primero ocurra.

*654
<

Como ya hemos expresado, los errores señalados por el apelante relacionados con la falta de legitimación activa de los Senadores recurridos —la ausencia de partes indispensables y que el asunto planteado no es justiciable— no fueron cometidos. Véanse: Nogueras v. Hernández Colón, 127 D.P.R. 405 (1990); Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Hernández Agosto v. López Nieves, supra; Hernández Agosto v. Romero Barceló, supra.
Toda vez que, a la luz del resultado a que hemos llegado, los efectos de la Ley Núm. 17 no han de madurar en una controversia justiciable hasta que venza por lo menos el primer nombramiento hecho bajo su vigencia —no antes de cinco (5) años en el caso de los Jueces Municipales— resulta improcedente pronunciarnos sobre la constitucionalidad de dicho estatuto. For lo tanto, se declara sin lugar la “Moción solicitando permiso para impugnar en este recurso la constitucionalidad de la Ley 17 de 21 de Julio de 1990” presentada por los Senadores recurridos. Igualmente resulta improcedente, por académica, la “Moción, urgente en auxilio de jurisdicción” presentada por dicha parte.
Por todo lo antes expuesto, se dictará sentencia mediante la cuál se revoca la dictada el 2 de mayo de 1990 por el Tribunal Superior, Sala de San Juan.
El Juez Asociado Señor Negrón García disiente con opinión escrita y un voto preliminar que remitió para su certificación el 10 de septiembre de 1990. El Juez Asociado Señor Rebollo López disiente. Todos los Jueces se reservan el derecho de expresarse al amparo de la Regla 4 de Tribunal Supremo de Puerto Rico.
*655—O—
Voto preliminar del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 10 de septiembre de 1990.
A modo de Prólogo unas expresiones sobre la peculiar y grave situación institucional suscitada en este recurso. Esta ponencia tiene fecha de 10 de septiembre de 1990. No es un error. Ese día fue remitida al Secretario del Tribunal, Ledo. Francisco R. Agrait Liado, para que fuera certificada y notificada a las partes inme-diatamente y, por su condición de documento público judicial, unida a los autos.
Ese trámite no pudo seguirse. Mediante una actuación equi-valente a una “mordaza judicial” temporera —análoga a la que en ocasiones se aplica a las voces disidentes o minorías políticas en otras ramas del Gobierno— una mayoría del Tribunal compuesta por el Juez Presidente Señor Pons Núñez y los Jueces Asociados Señores Hernández Denton, Alonso Alonso y Andréu García, acordó detener el trámite de certificación. Ello después de oponerse a nuestra solicitud de que se convocara para hoy una sesión extraordinaria del Pleno con el propósito de considerar, con carácter urgente, si la presente apelación era o no académica en virtud de la Ley Núm. 17 de 21 de julio de 1990 (4 L.PR.A. sees. 92, 152 y 211) y, claro está, si en sus méritos planteaba una cuestión constitucional sustancial.
Este intento de silenciar temporeramente las manifestaciones de la conciencia judicial disidente de uno de sus miembros atenta contra las mejores tradiciones de este Foro. Se trata de la necesidad de resolver el mandamus rápidamente, aspecto crucial en el caso de autos. La divergencia surgida es legítima. Ante la misma, el curso de acción correcto debió ser la adopción de una resolución en la que se hiciera constar el desacuerdo mayoritario con nuestra propuesta por considerarla prematura y a destiempo, la censura o la exposición de cualquiera otras razones como: ser contrario al reglamento, exceso de trabajo, falta de preparación, no estar en condiciones de participar ni votar, etc. ¡Cuán distinto hubiese sido! Con esa resolución hubiésemos certificado nuestra *656ponencia, prevaleciendo así la buena tradición institucional de tolerancia hacia las voces disidentes, a tono con el axioma de respeto a la dignidad humana que destella nuestra Constitución. No podemos olvidar que las “diferencias y los conflictos no perturban la solidaridad de los seres humanos en el bien común sino que, por el contrario, la fortalece y afianza”. Informe de la Comisión de la Carta de Derechos, 4 Diario de Sesiones de la Convención Constituyente 2563 (1951).
Se impone una breve explicación de nuestro firme convenci-miento e insistencia respecto a que la presente apelación amerita una pronta atención e inmediata adjudicación bajo la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. I-A, que prescinde de cua-lesquiera términos “en orden al más justo y eficiente despacho del caso”.
Es obvio que hasta que este Tribunal decida si procede o no la apelación presentada hace más de tres (3) meses (1ro de junio de 1990) por el demandado apelante, Honorable Gobernador Rafael Hernández Colón, continuarán en suspenso los efectos y las obligaciones impuestas por el Tribunal Superior en el mandamus. Regla 53.9 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
También es evidente que ello sólo favorece al Primer Ejecu-tivo, pues de confirmarse ese decreto vendría obligado a acatarlo. El factor tiempo era y es esencial, pues precisamente hoy, 10 de septiembre de 1990, se inician las labores del Senado según la legislación que estableció dos (2) sesiones ordinarias anuales.
A tenor con los términos originales del mandamus emitido por el tribunal de instancia, el Gobernador está obligado a remitir al Senado las renominaciones o sustitutos de por lo menos seis (6) jueces dentro de los primeros cinco (5) días de esta sesión, o sea, a más tardar el próximo viernes 14 de septiembre. Este Tribunal deberá resolver en un término razonable durante la presente sesión legislativa. Y es que el Gobernador no puede sustituir a los jueces cobijados por la cláusula de continuidad (holding over clause) durante el receso del Senado. Cf. Betancourt v. Gobernador, 119 D.P.R. 435 (1987).
*657Ante esta realidad, ¿debemos mantener al Gobernador y al Senado en este estado de incertidumbre? ¿Debemos arriesgarnos a que ambos pierdan la oportunidad de descargar sus respectivas prerrogativas durante esa sesión? ¿Por qué situar al Primer Ejecutivo en una encrucijada frente al Senado, producto más bien de la inercia e irresolución judicial? En su otra dimensión, ¿debemos mantener a los seis (6) jueces —y aquellos otros que en los próximos días y semanas advendrán a igual status— en semejante limbo jurídico? Sinceramente creemos que no.
La decisión de si el mandamus y la apelación del demandado Honorable Gobernador Rafael Hernández Colón es o no acadé-mica a la luz de la Ley Núm. 17, supra, es de fácil determinación. Aparte de los fundamentos expuestos en el texto principal de nuestra ponencia, bastaría recordar que dicha ley no entrará en vigor hasta el próximo 19 de octubre. Mientras no resolvamos, repetimos, subsistirá la incógnita de si procedía el mandamus y, por ende, si el Honorable Gobernador Rafael Hernández Colón tenía la obligación insoslayable de remitir al Senado en o antes del viernes 14 de septiembre las renominaciones o sustitutos de seis (6) jueces.
Con este trasfondo en mente, contestemos las interrogantes planteadas a través de nuestro voto preliminar sin menoscabo de ampliarlo antes de ser certificado, en ocasión de que la mayoría se decida a actuar de algún modo, lo cual en bien de la justicia le instamos a que lo haga pronto.
Del horizonte decisorio de la presente apelación emergen cuatro (4) principios básicos.
Primero, la Asamblea Constituyente, al organizar los tres (3) poderes que constituyen la forma republicana de gobierno, tuvo en mente —como instrumento democrático del pueblo— “[e]l propósito de eficiencia en la organización y funcionamiento de la rama judicial, [que] está íntimamente vinculado y depende funda-mentalmente . . . [de] la independencia del poder judicial”. (Énfasis suplido.) 1 Diario de Sesiones de la Convención Cons-tituyente 452 (1951).
*658Segundo, la Constitución rechazó la independencia absoluta de los poderes entre sí. 3 Diario de Sesiones de la Convención Constituyente 1918-1919 (1952). “La doctrina de separación de poderes y el sistema democrático mismo de gobierno presuponen, en lo que atañe a las facultades compartidas como es la de nombramiento, la búsqueda del consenso, el logro del equilibrio necesario para realizar las tareas del gobierno. En lo que atañe a nombramientos, la Rama Ejecutiva no puede despojar a la Rama Legislativa del poder de confirmación que le confieren la Constitución y las leyes. Tampoco puede el Senado o la Rama Legislativa usurpar el poder de nominación del señor Gobernador mediante afirmaciones indicativas de que confirmará únicamente a determinado candidato.” (Énfasis suplido.) Hernández Agosto v. López Nieves, 114 D.P.R. 601, 620 (1983).
Tercero, la facultad del Gobernador de hacer y someter nombramientos al Senado para su consejo y consentimiento no es absoluta. En términos de tiempo, requiere un ejercicio razonable.
Cuarto, a tono con el espíritu del Art. Y, Sec. 8 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, la cláusula de continuidad (holding over clause) forma parte inte-grante del término del cargo de los jueces y no puede ser menoscabada ni eliminada legislativamente.
I
El 10 de mayo de 1989 los Ledos. Nicolás Nogueras, Hijo y Rolando A. Silva —miembros de la representación del Fartido Nuevo Progresista en el Senado de Puerto Rico— presentaron ante el Tribunal Superior, Sala de San Juan, una petición de mandamus contra el Honorable Gobernador Rafael Hernández Colón.
En síntesis, alegaron que a esa fecha un total de cuarenta (40) jueces —ocho (8) superiores, quince (15) de distrito y diecisiete (17) municipales— tenían sus nombramientos vencidos; que le habían solicitado al Primer Ejecutivo, sin éxito, que sometiera a la consideración del Senado los nombramientos para cubrir los *659puestos ocupados por jueces con nombramientos originales ven-cidos que continuaban desempeñándose bajo la cláusula de conti-nuidad, y que ello constituía una usurpación de la función constitucional del Senado que a la par afectaba “el funciona-miento libre e independiente del poder judicial”. Escrito de apelación, Apéndice, pág. 44. Suplicaron que se ordenara al Gobernador que sometiera los nombramientos.
Oportunamente el Gobernador compareció. Como defensas principales levantó la improcedencia del recurso de mandamus por versar sobre el ejercicio de una prerrogativa constitucional discrecional no sujeta a revisión judicial y, además, adujo que el asunto no era justiciable. Específicamente señaló que “no se acepta[ba] que a los jueces allí aludidos SE LES HAYA VEN-CIDO SU NOMBRAMIENTO, PUES LES COBIJAN LAS CLÁUSULAS DE CONTINUIDAD ESTABLECIDAS POR LA LEY DE LA JUDICATURA QUE SON PARTE DEL TÉR-MINO DE SU NOMBRAMIENTO AL CARGO JUDICIAL”. (Enfasis suplido.) Escrito de apelación, Apéndice, pág. 50.
Acaecieron distintos trámites y el caso quedó sometido. El tribunal, “ante la alternativa de una solución que no conllevara acción judicial”, prudencialmente retrasó su disposición. Final-mente, el 2 de mayo de 1990 dictó sentencia (Hon. Gilberto Gierbolini, Hijo). En la misma, aun cuando se reconoció que el Gobernador había remitido varios nombramientos y que el Se-nado había actuado sobre ellos —y por ende, el número de jueces en la situación descrita se había reducido— consignó que todavía quedaban pendientes dos (2) nombramientos de jueces superiores —vencidos el 11 de agosto de 1987 y el 15 de mayo de 1989 respectivamente— tres (3) de distrito —vencidos desde el 2 de octubre de 1985,13 de junio de 1987 y 5 de septiembre de 1987— e igual número de jueces municipales, cuyos nombramientos expiraron en 4 de diciembre de 1983, 6 de febrero de 1985 y 4 de enero de 1989. Expuso, además, que durante el transcurso del presente año (1990) vencerían los términos correspondientes a cinco (5) jueces superiores, dieciséis (16) de distrito y once (11) municipales.
*660Ante esta realidad, concluyó que la controversia no era académica sino, por el contrario, susceptible de repetirse. Luego, en documentada sentencia, reconoció la capacidad jurídica de los demandantes Nogueras, Hijo y Silva, la justiciabilidad del plan-teamiento, su estrecha relación con una verdadera independencia judicial y que procedía el mandamus fundado en un interés público apremiante justificativo de una pronta y definitiva adju-dicación. Como remedio específico, ordenó al Honorable Gober-nador Rafael Hernández Colón a ‘'enviar al Senado para su consejo y consentimiento dentro de los próximos ciento veinte días, nombramientos, bien sean los actuales incumbentes o sus sustitutos, para cubrir los cargos de jueces cuyos términos han expirado”. Escrito de apelación, Apéndice, pág. 36. Consignó que este “término de ciento veinte días ser[ía] aplicable además, a todo nombramiento que ven[ciera] con posterioridad a esta determi-nación”. íd., págs. 36-37.
Inconforme, el pasado 1ro de junio de 1990 el Honorable Gobernador Rafael Hernández Colón apeló por conducto del Procurador General.
Poco después, la Asamblea Legislativa aprobó y el propio Honorable Gobernador Rafael Hernández Colón refrendó la Ley Núm. 17, supra. En lo pertinente, ese nuevo estatuto “suprim[ió] la cláusula de continuidad en el ejercicio de [los] cargos” de jueces del Tribunal Superior, Distrito y Municipal. 1990 Leyes de Puerto Rico 83. A esos efectos, sus Arts. 1, 2 y 3 dispusieron que esos jueces cesarían “en sus funciones a los noventa (90) días de vencerse [sus] término[s] si no ha sido renominado o cuando su sucesor tome posesión de su cargo, lo que ocurra primero”. íd., pág. 84. A todos, de ser renominados y confirmados, “el término del nuevo nombramiento comenzará a contar desde la fecha en que venció el término anterior”. íd. Si el Senado los rechaza, cesan inmediatamente en sus cargos.
Por último, conforme al Art. 4 de la citada Ley Núm. 17 (4 L.ER.A. sec. 92n.), ésta entrará en vigor noventa (90) días después de su aprobación, o sea, el 19 de octubre de 1990, y se *661hace extensiva a todos los jueces, incluso a aquellos que fueron nominados y confirmados antes de su vigencia.
En el historial y en la exposición de motivos del estatuto se reconoce que “el término de noventa (90) días para que un juez cese en sus funciones es uno que cumple con los criterios de razonabilidad establecidos, permitiendo al Ejecutivo llevar a cabo el proceso de evaluación y nombramiento y permitiendo al juez cumplir con [la] responsabilidad asumida”. Informe de la Comisión de lo Jurídico del Senado de 19 de junio de 1990, pág. 5.
Así las cosas, el 3 de agosto una sala especial de verano integrada por el Juez Presidente Señor Pons Núñez, el Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón concedió a las partes término para que comparecieran a expresarse sobre la posible academicidad del recurso, en vista de las disposiciones de la Ley Núm. 17 antes aludida. En esa ocasión el Juez Asociado Señor Rebollo López disintió y consignó que acaptaría y daría curso a la apelación.
Contamos con el beneficio de esa comparecencia. El Procura-dor General discute extensamente la doctrina de academicidad. Expone que, al presente, en virtud de la cláusula de continuidad, sólo seis (6) jueces están en esa situación. Sostiene que con la aprobación de la Ley Núm. 17, supra, la apelación es académica. Aduce que esta ley es constitucionalmente válida en su aplicación retroactiva y en cuanto limita la cláusula de continuidad a un máximo de noventa (90) días. Argumenta que dicha cláusula no goza de rango constitucional. Por su parte, los apelados Nicolás Nogueras, Hijo y Rolando Silva exponen que la “controversia entre los senadores comparecientes y el Primer Ejecutivo no es colusoria ni ficticia. Persistirá mientras el ejercicio del poder constitucional de consejo y consentimiento de los senadores comparecientes esté a merced del capricho del Señor Gobernador para escoger el momento que a él le parezca oportuno para enviar nombramientos”. Moción en cumplimiento de orden, págs. 5-6. Añaden que la “enmienda aprobada mediante la Ley Núm. 17 no aborda la práctica del Gobernador condenada en la Sentencia *662apelada ni le ordena enviar los nombramientos judiciales dentro de determinado período”. Id., pág. 7.
H-1 l — H
De entrada, una aclaración. La apelación ante nos plantea una cuestión constitucional sustancial que trasciende el señalamiento sobre la legitimación activa de los demandantes Nicolás Nogueras, Hijo y Rolando Silva para presentar la acción y la contención de que los jueces eran partes indispensables. Nos referimos al planteamiento central del Honorable Gobernador Rafael Hernández Colón sobre la improcedencia del mandamus por tratarse del ejercicio de una facultad constitucional ejecutiva de discreción absoluta y, además, de su posible academicidad por razón de la aprobación de la Ley Núm. 17, supra.
Ciertamente el interés público que reviste la cuestión debe ser motivo suficiente para que resolvamos inmediatamente. Máxime cuando estamos ante una cuestión de derecho que afecta sustancialmente la funcionalidad y prerrogativas de los tres (3) poderes constitucionales. Tan recientemente como en los pasados 31 de agosto y 4 de septiembre de 1990 atendimos preferente-mente y resolvimos con prioridad —aun durante el receso de verano— los casos Granados v. Rodríguez Estrada V, 127 D.P.R. 1 (1990), desestimación del pleito de impugnación de la elección para la alcaldía de San Juan, y Nogueras v. Hernández Colón, 127 D.P.R. 405 (1990), constitucionalidad de una segunda sesión ordinaria anual.
El presente voto responde a ese imperativo circunstancial y al espíritu vindicador que frecuentemente se le presenta al jurista en cuestiones que atañen a la supervivencia de un sistema democrático que proclama regirse por el imperio de la ley. Como resolviera el ilustrado juez de instancia, por razón de la práctica seguida por el Honorable Gobernador Rafael Hernández Colón, los miembros de la Judicatura tienen “suspendida sobre sus cabezas por tiempo irrazonable una horrible espada de Dámocles que nadie sab[rá] cuándo y en qué forma descenderá]”. Escrito de apelación, Apéndice, pág. 5.
*663hH hH I
En su primer apuntamiento, el Honorable Gobernador Rafael Hernández Colón cuestiona la legitimación activa de Nicolás Nogueras, Hijo y de Rolando Silva. No tiene razón. Innumerables decisiones del pasado y más recientes han reconocido expresa o implícitamente el derecho individual que asiste a los legisladores de comparecer a los tribunales para reivindicar las prerrogativas de sus cargos. Nogueras v. Hernández Colón, supra; Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 415-416 (1982). Compárese, además, Noriega v. Gobernador, 122 D.P.R. 650 (1988).
Y es que
. . .distinto a la Constitución federal, la nuestra RECONOCIÓ Y GARANTIZÓ expresamente, como medio de fiscalización, a las minorías legislativas. “A tal fin, es básico para la salud democrática que las minorías tengan una representación que, aun bajo las circunstancias más desfavorables, les permita cumplir adecuada-mente su función de fiscalizar y estimular a la mayoría en su obra de gobierno sin crear entorpecimientos que puedan resultar en detri-mento de la democracia.” (Enfasis suplido.) Diario de Sesiones, supra, Yol. 4, pág. 2590. Cuando por razones partidistas la mayoría no actúa en defensa de las prerrogativas del cuerpo, icómo negarle a un legislador minoritario acudir a los tribunales en reivindica-ción del mismo? Si éste no puede hacerlo, ¿quién entonces podrá “cumplir adecuadamente [la] función de fiscalizar” a la mayoría? íd. En tales circunstancias, no concebimos que las puertas de los tribunales puedan cerrársele. Claro está que para que prevalezca tiene que demostrar la procedencia de su causa de acción, esto es, la inconstitucionalidad e ilegalidad del acto ejecutivo impugnado y su nexo racional. Aun bajo la experiencia norteamericana, “procede reconocerle a un legislador legitimación activa (standing) cuando demuestra que la actuación impugnada tiene el efecto de anular su voto, pasado o futuro, o cuando están en juego otros aspectos fundamentales de sus prerrogativas legislativas”. (Traducción nues-tra.) L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 153.
Para la consideración de cuestiones de vasto interés público, la “tendencia actual es decididamente hacia la liberalización y simpli-*664ficación de las normas que rigen esta zona del Derecho” (E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 398 (1983)) y hay que sopesar a “plena luz, a las fuerzas subyacentes que motivan en la realidad la abstención o intervención judicial en una situación dada”. Id., pág. 399. Véase, también, Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974). (Énfasis suplido y en el original.) Noriega v. Hernández Colón, 126 D.P.R. 42, 72-73 (1990), voto disidente.
En relación con el anterior señalamiento, el Honorable Go-bernador Rafael Hernández Colón nos argumenta como defecto procesal que los jueces, partes indispensables en este pleito, no fueron acumulados. Tampoco tiene razón.
Basta recordar que los promoventes principales son los Senadores Nicolás Nogueras, Hijo y Rolando Silva. Los jueces afectados, al igual que aquellos otros cuyos nombramientos originales vencerán próximamente —y permanecerán en sus cargos por razón de la cláusula de continuidad— desde el punto de vista procesal son protagonistas secundarios, no indispensables. Rigen nuestros pronunciamientos en Hernández Agosto v. Romero Barceló, supra, pág. 413, a los efectos de que “la razón de pedir en este caso el envío de las nominaciones de los funciona-rios concernidos al Senado nada requiere de éstos, y más aún, nada puede requerirles porque ellos no tienen incumbencia en el asunto. Por tal razón, la controversia puede dilucidarse en ausencia de dichos funcionarios sin riesgo de que tal omisión pueda dar motivo a multiplicidad de pleitos o frustrar la concesión de un remedio efectivo y completo”. (Enfasis suplido.)
Tampoco puede sostenerse que estamos ante una “cuestión política” vedada a nuestra intervención. La doctrina de cuestión política ha evolucionado notablemente. Después de todo, definir los límites y la validez del ejercicio de las facultades conferidas por la Constitución a los otros poderes son asuntos cuidadosamente reservados a los tribunales. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); P.S.P v. E.L.A., 107 D.P.R. 590 (1978). En Puerto Rico la doctrina de cuestión política nunca ha tenido el mismo arraigo que en Estados Unidos. Silva v. Hernández Agosto, supra, pág. 54.
*665El Primer Ejecutivo no puede, como tampoco los cuerpos legislativos, convertirse en los jueces constitucionales de sus propios poderes. Ese papel corresponde exclusivamente al Poder Judicial. “Y es que la Constitución provee un esquema de pesos y contrapesos para regir procesos duraderos, más allá de un cuatrienio en particular. No debe, pues, confundirse la armonía pasajera y el consenso coyuntural propio de un momento en que un solo partido político controla ambas ramas. Por esa razón la presente decisión, al igual que cualesquiera otras, tiene que superar esa visión inmediata y debe ser capaz de proyectarse hacia el futuro con mayor perspectiva.” (Énfasis en el original.) Nogueras v. Hernández Colón, supra, pág. 429, opinión disidente. La mera posibilidad de que surjan conflictos con las otras ramas de gobierno por razón de una interpretación judicial adversa no justifica abdicar nuestra responsabilidad constitucional.
IV
Superados estos escollos procesales —legitimación de las partes, indispensabilidad y cuestión política— examinemos la alegada academicidad del recurso por razón de la Ley Núm. 17, supra. Este ángulo es inseparable del apuntamiento medular de la apelación: naturaleza y límites del poder del Primer Ejecutivo para nombrar jueces.
La fuente legal primaria es la Constitución. Entre los atribu-tos y deberes del Gobernador, le reconoce “[njombrar, en la forma que se disponga por esta Constitución o por ley, a todos los funcionarios para cuyo nombramiento esté facultado”. (Énfasis suplido.) Art. IV Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 349.
El legajo de la Asamblea Constituyente revela una clara intención de asignarle al Senado un papel importante en este proceso, el cual debe ejercer con razonabilidad. Así, en el Art. V Sec. 8 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, pág. 360, dispuso que todos los jueces serían nombrados “por el Gobernador con el consejo y consentimiento *666del Senado”. Pero el mandato fue más allá. Se aclaró que “[l]os términos de los cargos de los demás jueces [excepto los del Supremo] se fijarán por ley y no podrán ser de menor duración que la prescrita para los cargos de jueces de igual o equivalente categoría existentes en la fecha en que comience a regir esta Constitución”. (Énfasis suplido.) íd.
El alcance de este precepto constitucional fue explicado a la Asamblea Constituyente por el Presidente de la Comisión de la Rama Judicial, Ledo. Ernesto Ramos Antonini, COMO UNA DE LAS CARACTERÍSTICAS GARANTIZADORA DE LA INDE-PENDENCIA JUDICIAL, “puesto que establece categórica-mente, que no se podrá reducir el término actual de los jueces de distintas categorías, según están establecidas actualmente por ley, si bien les permite aumentar el término”. (Énfasis suplido.) 1 Diario de Sesiones de la Convención Constituyente 453 (1951); Diario de Sesiones, supra, Vol. 3, pág. 2611. DE ESTE MODO SE ELEVÓ A RANGO CONSTITUCIONAL, EN INTENCIÓN Y ESPÍRITU, LA CLÁUSULA DE CONTINUIDAD. Nos expli-camos.
Hasta el momento de entrar en vigor la Constitución regía la primera Ley Orgánica de la Judicatura de Puerto Rico, Ley Núm. 432 de 15 de mayo de 1950, que en sus Arts. 20 y 31 prescribía para los cargos de jueces municipales y de distrito términos de cuatro (4) y doce (12) años respectivamente y, además, hasta que los sucesores tomaran posesión de sus cargos.
Para poner en vigor el mandato constitucional de que los términos de los jueces serían fijados por ley y “no podr[í]an ser de menor duración que la prescrita para los cargos de jueces de igual o equivalente categoría existentes en la fecha en que comenfzó] a regir la Constitución”, el 24 de julio de 1952 la Asamblea Legislativa aprobó una nueva Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, efectiva el mismo día de la Constitución. En lo pertinente, bajo la nomenclatura de jueces de distrito y superior —pero de la misma equivalencia y categoría funcional que la de los municipales y superiores preexistentes— prescribió términos iguales o mayores para esos jueces del *667Tribunal de Primera Instancia Y LOS MANTUVO A TODOS COBIJADOS BAJO LA CLÁUSULA DE CONTINUIDAD.
La naturaleza y extensión de esta cláusula ha sido examinada en diversas ocasiones. Como norma preconstitucional fue avalada en González v. Corte, 62 D.P.R. 161 (1943); Acosta v. Corte, 63 D.P.R. 651 (1944); Fernández v. Corte, 71 D.P.R. 161 (1950). Después de la Constitución, fue reiterada en Betancourt v. Gobernador, 119 D.P.R. 435 (1987); en López v. Tribunal Superior, 79 D.P.R. 20 (1956), y en J.R.T. v. Milares Realty, Inc., 90 D.P.R. 844 (1964).
Sobre su alcance y propósito, continúan rigentes los pronun-ciamientos siguientes:
Convenimos sin vacilación en que bajo tales circunstancias “el período de holding over es parte del término del cargo y el incmnbente es un funcionario de jure.” (Attorney General ex rel. McKenzie v. Warner, 300 N.W. 63 (Mich., 1941)), Y QUE “EL DERECHO DE ACTUAR HOLDING OVER BAJO ESTA DIS-POSICIÓN ES TAN PARTE DEL TÉRMINO DEL CARGO COMO EL MISMO PERÍODO REGULAR FIJADO POR ESTA-TUTO”. (People ex rel. Warren et al. v. Christian et al., supra). Al mismo efecto, Territory ex rel. Kock v. Mann, 120 Pac. 313, [315] (N.M., 1911). Es decir, en dichos casos la Legislatura, previendo que los términos de algunos funcionarios expirarían mientras el Senado está en receso, dispuso por mandato estatutario específico que se prorrogaran dichos términos hasta que sus sucesores fueran nombrados con el consejo y consentimiento del Senado. POR TANTO, NO PUEDE HABER DISPUTA ALGUNA EN CUANTO A LA TEORÍA DE QUE UN FUNCIONARIO QUE ACTÚA BAJO UN ESTATUTO DE ESTA NATURALEZA ESTÁ AC-TUANDO HOLDING OVER CON TÍTULO LEGAL AL CARGO Y QUE EN SU CONSECUENCIA NO EXISTE VACANTE EN DICHO CARGO. Es evidente que el estatuto tiene dos propósitos: (1) retener en todo momento en el cargo a una persona que ha sido nombrada con el consejo y consentimiento del Senado, incluyendo el período después de que su término ha expirado, hasta que el Senado pueda reunirse y concurrir con el Gobernador en volverlo a nombrar o elegir su sucesor; (2) evitar vacantes que la ley aborrece, toda vez que entorpecen la continuación de la administración de los asuntos públicos. (Enfasis suplido.) González v. Corte, supra, págs. 164-165.
*668Según fue indicado antes, el Honorable Gobernador Rafael Hernández Colón reconoció en su contestación a la demanda de mandamus que las cláusulas de continuidad establecidas en la ley-para los miembros de la Judicatura de instancia “son parte del término de su nombramiento al cargo judicial”. (Enfasis suplido.) Escrito de apelación, Apéndice, pág. 50. En el memorando de derecho que le fue presentado al foro de instancia reafirmó esa posición así: “En este caso los términos de los jueces están provistos en la Ley de la Judicatura. Esta dispone que los jueces ocuparán sus cargos, hasta que su sucesor tome posesión. Evi-dentemente, la cláusula de continuidad es parte del nombramiento por lo que es una extensión legítima del término básico por el que fue debidamente confirmado por el Senado. (Énfasis suplido y en el original.) Escrito de apelación, Apéndice, pág. 66. También en su Escrito de apelación reitera firmemente, en varias ocasiones, ese convencimiento (págs. 35 y 41-42).
Su postura coincide con la asumida antes por el Senado de Puerto Rico en el caso Betancourt v. Gobernador, supra, en Alegato del Senado, págs. 17, 19, 26, 33 y 34. A tal efecto, dicho cuerpo sostuvo allí que “la Asamblea Constituyente necesaria-mente adoptó dicha interpretación .... Por tanto, una cláusula de continuidad dispuesta por ley al fijar el término de un cargo tiene el mismo efecto práctico que si hubiese sido incluida en la Constitución”. Id., pág. 19. Más recientemente, la vigencia de esta doctrina fue reconocida por el Secretario de Justicia en Memorando de 5 de julio de 1990 dirigido a la Comisión de lo Jurídico de lo Civil de la Cámara de Representantes sobre el proyecto que luego se convirtió en la Ley Núm. 17, supra.
Es UNÁNIME la posición de que la cláusula de continuidad forma parte integrante del término del cargo y que, al activarse, no existe propiamente una vacante. En consecuencia, dentro del espíritu e intención del Art. V, Sec. 8 de la Constitución, supra, quedó consagrada como parte del término de los jueces y, por ende, no es susceptible de ser menoscabada o eliminada estatutariamente.
*669Es obvio, pues, que la presente apelación no se ha tornado académica por la Ley Núm. 17, supra. Dicho estatuto, cuanto menos, es inaplicable a los jueces nombrados y confirmados con anterioridad a su vigencia, cuyos nombramientos estaban cubier-tos y protegidos por razón de la cláusula de continuidad.
Y, más importante aún, la misma visión y postura del Honorable Gobernador Rafael Hernández Colón, compartida por el Senado de Puerto Rico, según fue avalada en nuestra doctrina jurisprudencial a los efectos de que dicha cláusula forma parte integrante del término judicial a tono con el mandato del Art. V, Sec. 8 de nuestra Constitución, supra —dispositivo de que los términos de los jueces a ser fijados por ley “no podrán ser de menor duración que la prescrita para los jueces de igual o equivalente categoría”— choca con la Ley Núm. 17, supra. Ello es así, pues todos los antecedentes e indicadores demuestran que la cláusula de continuidad forma parte del término de los jueces, y de ese modo quedó cristalizada en nuestra Constitución. Lo expuesto, más allá de sus consecuencias prácticas^1) pone de *670manifiesto que la Ley Núm. 17, supra —aunque limita a un máximo de noventa (90) días esa cláusula— no convierte el mandamus en académico. (2) Repetimos, la-cláusula de continui-dad forma parte del término de todo cargo judicial.
V
Aclarado que la Ley Núm. 17, supra, no afecta la presente apelación, atendamos süs méritos.'
Se recordará que en su sentencia el tribunal de instancia resolvió que el Honorable Gobernador Rafael Hernández Colón, en abono de la independencia judicial, estaba obligado a “descar-gar su poder de nombramiento dentro de un término relativa-mente corto”. Escrito de apelación, Apéndice, pág. 36. A esos efectos expuso: “Estimamos que el mismo debe ser ciento veinte (120) días a partir de la fecha en que vence el nombramiento. Consideramos que dicho término de ciento veinte días es justo y razonable y no interfiere con las prerrogativas constitucionales del Gobernador, ni del Senado, ni de los jueces y elimina la incertidumbre que la actual práctica engendra. Pero puede ocu-rrir que el término que aquí fijamos de ciento veinte días, venza cuando la Legislatura esté en receso. En ese caso, el Gobernador tendrá hasta los primeros cinco días de la próxima sesión ordinaria o extraordinaria de la Legislatura para enviar los nombramientos.” (Énfasis suplido.) Id.
*671Ciertamente, coincidimos con el foro de origen en que “[s]i el Honorable Gobernador tarda uno, dos, tres u ocho años en enviar al Senado un nombramiento de juez, no tan s[ó]lo afecta a dicho juez sino que afecta además a la independencia judicial y despoja a la Rama Legislativa del poder constitucional de consejo y consentimiento”. Escrito de Apelación, Apéndice, pág. 15. Los argumentos esgrimidos por el Procurador General no logran superar la corrección y razonabilidad de esta conclusión.
Ahora bien, ¿tiene algún límite de tiempo el Gobernador para remitir al Senado los nombramientos judiciales? La interrogante no aparece contestada de manera expresa en la Constitución. Sin embargo, el debate de la Asamblea Constituyente en torno a la facultad ejecutiva de hacer nombramientos de receso, frente al Senado, arroja cierta luz.
El Art. iy See. 4 de la Constitución del Estado Libre Asociado, Tomo 1, ed. 1982, pág. 349, dispone:
Nombrar, en la forma que se disponga por esta Constitución o por ley, a todos los funcionarios para cuyo nombramiento esté facultado. El Gobernador podrá hacer nombramientos cuando la Asamblea Legislativa no esté en sesión. Todo nombramiento que requiera el consejo y consentimiento del Senado o de ambas cámaras quedará sin efecto al levantarse la siguiente sesión ordinaria. (Enfasis suplido.)
Este texto, en lo pertinente, originó una extensa discusión. (3) De su análisis inteligente se desprende que la Asamblea Consti-tuyente: (1) relevó al Gobernador de tener que remitir al Senado, *672en sesiones extraordinarias, los nombramientos de receso pre-*675vios; (2) el licenciado Iriarte expuso la preocupación de “mantener *677en rehenes al funcionario pendiente de su confirmación”; (3) algunos delegados reconocieron lo molesto que resultaba para los candidatos quedar pendientes entre el período de una y otra sesión ordinaria; (4) se criticó la práctica de dejar “estancados o congelados” en la oficina del Gobernador los nombramientos, para luego enviarlos el último día de la sesión; (5) no se fijó un término específico para el Gobernador remitir los nombramientos al Senado; (6) quedó claramente plasmado el criterio de que el Gobernador los remitiera diligentemente, a la brevedad posible; (7) hubo consenso de que estaba obligado a hacerlo en la primera sesión ordinaria siguiente y dentro de un período razonable, acorde con las circunstancias particulares en ese momento, y (8) como término máximo, se visualizó el resultante entre una sesión ordinaria anual y la próxima (aproximadamente seis (6) meses, o sea, ciento ochenta (180) días).
Estas conclusiones en torno a los nombramientos de receso constituyen suficiente fuente para, por analogía, hacerlas exten-sivas a los nombramientos de funcionarios cuyos términos están protegidos con una cláusula de continuidad. Así lo hicimos en Hernández Agosto v. López Nieves, supra, pág. 621. No existe razón alguna para variar ese enfoque.
*678VI
Con estos antecedentes en mente, ¿debe este Tribunal esta-blecer o abstenerse de especificar determinado término? El ilustrado foro de instancia, ante la gravedad de la crisis creada por la inacción ejecutiva, lo creyó necesario y lo fijó en ciento veinte (120) días. Por otro lado, hemos visto que del historial legislativo y del texto de la Ley Núm. 17, supra, surge que noventa (90) días fueron considerados por la Legislatura y el actual Primer Ejecu-tivo como un término razonablemente suficiente para evaluar los candidatos.
Ciertamente, la decisión del foro de instancia mediante la cual impuso al Gobernador la obligación de enviar al Senado, para consejo y consentimiento, las designaciones de jueces sujetos a la cláusula de continuidad está en armonía con el enfoque y espíritu que prevaleció en la Asamblea Constituyente. Sin embargo, el-término de ciento veinte (120) días es más corto que el resultante del modelo que prevalecía entonces de una sola sesión ordinaria anual. Entre una sesión y otra, transcurrían aproximadamente seis (6) meses.
Claro está, hoy día ese esquema y, por ende, la obligación ejecutiva, han cambiado en virtud de la nueva legislación que estableció dos (2) sesiones ordinarias anuales. Si la intención de la Asamblea Constituyente fue que el Gobernador actuara diligen-temente —a más tardar, en ocasión de celebrarse la sesión ordinaria— con mayor razón debe ahora hacerlo en la primera oportunidad que surja al reunirse el Senado en cualquiera de sus dos (2) sesiones ordinarias. De ese modo no se priva a ese alto cuerpo del ejercicio efectivo y legítimo de su facultad de consejo y consentimiento.
Sin embargo, el propio legajo de la Constituyente revela, según antes apuntado, que se eximió al Primer Ejecutivo de tener que remitir al Senado los nombramientos de receso al convocar a sesiones extraordinarias. En este sentido erró el ilustrado foro de instancia y su decisión debe ser también modificada.
*679VII
Recapitulando. El Gobernador, como poder nominador con sujeción a los requisitos del cargo judicial, tiene discreción para escoger determinado candidato. Aun así, su prerrogativa nomina-dora no es irrestricta. No puede vulnerar la facultad de confir-mación del Senado al demorar su remisión.
La verdadera esencia de un sistema constitucional es la limitación en el ejercicio de poderes. La cláusula de continuidad quedó cristalizada en la Constitución como una extensión legítima del término de los cargos judiciales. Legislativamente no puede ser menoscabada ni eliminada. La Ley Núm. 17, supra, no torna académica esta apelación.
Mantener ad infinitum a los jueces bajo la cláusula de continuidad atenta contra el espíritu de la Constitución y tiende a socavar el balance de poderes e independencia judicial. LA OBLIGACIÓN DEL GOBERNADOR DE DESCARGAR DILI-GENTEMENTE SU PODER DE NOMBRAMIENTO DE LOS JUECES Y DE REMITIR PRONTAMENTE AL SENADO SUS RENOMINACIONES O SUSTITUTOS SURGE EN OCA-SIÓN DE CELEBRARSE CUALESQUIERA SESIONES OR-DINARIAS.
Con estas aclaraciones y modificaciones, confirmaríamos la sentencia del Tribunal Superior, Sala de San Juan.
—O—

(1) Continúan vigentes, sin embargo, las cláusulas de continuidad que cobijan la incumbencia de otros funcionarios públicos de la Rama Ejecutiva cuyos puestos no han sido creados por la Constitución, tales como Fiscales, Registradores de la Propiedad, etcétera.


(2) Es decir, cuando la expiración del cargo se produce en el curso de una sesión ordinaria de la Asamblea Legislativa el período de continuidad se extiende hasta la terminación de la próxima sesión ordinaria.


(1) Así, tenemos el absurdo que surge al aplicarse la ley a jueces cuyos nombra-mientos vencieron con anterioridad a su vigencia. Veamos.
El Art. 2 de la Ley Núm. 17 de 21 de julio de 1990 (4 L.P.R.A. sec. 152), dispone que “[cjuando un juez. . . fuese renominado y confirmado, el término del nuevo nombramiento comenzará a contar desde la fecha en que venció el término anterior’. (Enfasis suplido.) Ante este mandato, la única opción es restarle a su nuevo término el tiempo transcurrido desde que venció su nombramiento anterior.
Aplicada esta solución, nos enfrentamos con situaciones tales como la del Juez Municipal, Hon. Prudencio Collazo Padín —cuyo término expiró el 4 de diciembre de 1983— y su renominación tendrá sólo un valor nominal o documental, a saber el correspondiente al pergamino que se le extendió. Y es que el término de un juez municipal de cinco (5) años implicará que su renominación “expiró” el pasado 3 de diciembre de 1988. ¿Qué hacerse con este patético caso? ¿Extenderle dos (2) renominaciones consecu-tivas para cubrir el déficit o limitarnos a honrar la labor de este funcionario judicial mediante una renominación sin valor práctico alguno?
En similar situación se encontrarán numerosos miembros de la Judicatura de aplicarse esta disposición retroactiva: la confiscación del tiempo transcurrido desde que expiraron sus anteriores respectivos términos. Entre otros, encontramos a los Jueces Superiores, Hons. Ronaldo Rodríguez Ossorio (12 de julio de 1990) e Ygrí Rivera de Martínez (13 de septiembre de 1990); a los Jueces de Distrito, Hons. Francisco Gandarilla Guerra (15 de abril de 1990), OttoBauzá Rolón (15 de abril de 1990), Miguel Negrón Weber (15 de abril de 1990), Samuel Mártir Santiago (19 de octubre de 1985), Víctor Jiménez Balado (13 de junio de 1987), Carlos M. Delgado Villegas (5 de septiembre de 1987), José L. Miranda De Hostos (29 de abril de 1990) y Luis G. Saavedra Serrano (13 de junio de 1990), y los Jueces Municipales, Hons. Edwin Ruiz González (4 de enero de 1989), Misael *670Ramos Torres (21 de junio de 1990), Aníbal Nieves Colón (21 de junio de 1990), María E. Feliciano Fuentes (24 de junio de 1990), Rafael A. Flores Díaz (21 de junio de 1990), Eiton F. Arroyo Muñiz (21 de junio de 1990), Ana L. Blanch Oyóla (24 junio de 1990), Rubén Torres Dávila (21 de junio de 1990), Lydia E. Couvertier Martínez (24 de junio de 1990), Carmen O. Martínez Almodóvar (24 de junio de 1990), Gloria I. Ramírez Soto (24 de junio de 1990) y Reinaldo Franqui Cario (24 de junio de 1990).


(2) No abordamos ahora el problema de si a través de esta legislación puede válidamente reconocérseles al Primer Ejecutivo y al Senado no sólo crear automáticamente, sino mantener vacantes judiciales por tiempo indefinido mediante inacción, en detrimento del mandato constitucional de “eficiencia en la organización y funcionamiento de la rama judicial”. 1 Diario de Sesiones de la Convención Constituyente 452 (1951). Tampoco enjuiciaremos si ello atenta contra las necesidades de recursos humanos a nivel de la Judicatura, según certificado a través del trámite previsto en las Sees. 11 y 17 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, 4 L.P.R.A. secs. 91 y 152.


(3) La inició el licenciado Fonfrías, cuando sugirió el lenguaje enmendatorio siguiente:
“ ‘Todo nombramiento, que requiera la aprobación del Senado, deberá ser enviado por el Gobernador a dicho cuerpo legislativo en la primera sesión ordinaria o extraordinaria de dicho Senado, celebrada inmediatamente después de efectuado el nombramiento’.
“La explicación es . . .
“Sr. PRESIDENTE: Un momento. Antes de la explicación. ¿Quién secunda?
“UN DELEGADO: Secundo.
“Sr. PRESIDENTE: Debidamente secundada.
“Sr. FONFRIAS: La explicación es obvia. No hay, en el proyecto sustituto del poder ejecutivo, indicación alguna de que los nombramientos sean enviados al Senado por el Gobernador. Lo único que se menciona es el hecho de que el Senado habrá de indicar. . . ‘todo nombramiento hecho por el Gobernador puede ser desaprobado o no por el Senado,’ y se determina en las disposiciones contenidas desde la línea quinta a la novena lo *672pertinente a dichos nombramientos, pero no hay una indicación mandatoria para que el [jefe] ejecutivo envíe al Senado los nombramientos.
“Pudiera ser que el [jefe] ejecutivo hiciera un nombramiento y que en ese momento no lo enviara al Senado en la primera sesión ordinaria y extraordinaria, y que ese nombramiento hecho resultara que fuera de un individuo que no llenara a capacidad, con inteligencia, con honradez, con probidad, el puesto para el cual fue nombrado, y en esta forma quedaría lesionado el poder legislativo, que no tiene la facultad para rechazar o endosar debidamente ese nombramiento. En esta forma, con la enmienda nuestra, se ordena al [jefe] ejecutivo que envíe al Senado todo nombramiento que haga, que sea de nombramiento del Senada. Y además se le dice en qué momento debe remitir ese nombramiento al alto cuerpo legislativo, que es el Senado.
“Sr. GELPI: Señor Presidente . . .
“Sr. PRESIDENTE: ¿En contra?
“Sr. GELPI: Que se lea la enmienda.
“Sr. PRESIDENTE: ‘Todo nombramiento que requiera la aprobación del Senado deberá ser enviado por el Gobernador a dicho cuerpo legislativo en la primera sesión ordinaria o extraordinaria de dicho Senado efectuada inmediatamente después de efectuado el nombramiento.’
“Sr. FONFRIAS: ‘El referido nombramiento’.
“Sr. SECRETARIO: ‘El referido nombramiento.’
“Sr. FONFRIAS: ‘El referido nombramiento.’
“Sr. GELPI: ¿La idea es que se remita por el Gobernador al Senado el primer día de la primera sesión ordinaria o extraordinaria? El primer día, que no dentro de la sesión, sino el primer día de la sesión. Porque lo que sucede actualmente. . . Si me permiten argumentar la enmienda. . .
“Sr. FONFRIAS: No acepto la enmienda.
“Sr. SECRETARIO: La enmienda a la enmienda es para que diga que ‘todo nombramiento que requiere la aprobación del Senado, deberá ser enviado por el gobernador dentro del primer día de la primera sesión’.
“Sr. GELPI: Y añado ahora, ‘dentro de la primera oportunidad’, señor Presidente, porque lo que se quiere con esto remediar por el señor Fonfrías es lo siguiente: que no se queden los nombramientos estancados o ‘congelados’ como se dice hoy, en la oficina del gobernador, hasta el último día de sesión, sino que se envíen en los primeros días, para que los señores puedan estudiar la lista de candidatos e investigar sus condiciones y ver si merece o no merece la conformidad o aprobación del Senado.
“Sr. GOITIA: Señor Presidente, una pregunta . . .
“Sr. PRESIDENTE: ¿Una pregunta? La pregunta es al señor Gelpí, autor de la enmienda a la enmienda.
“Sr. GOITIA: Sí, señor. Señor Gelpí, ¿qué ocurriría. . . qué ocurriría si en el primer día de sesión de la Asamblea Legislativa estuviese enfermo el señor Gobernador?
“Sr. GELPI: Pues habrá una persona que lo sustituya, y por eso dije, ‘en la primera sesión o en la primera oportunidad.’
“Sr. DAVILA MONSANTO: Que se vote.
“Sr. PRESIDENTE: A la votación de lá enmienda a la enmienda. Los que estén conformes . . . —tengo entendido que hay una discusión— levantarán la mano.
“Sr. SECRETARIO: Seis, señor Presidente.
“Sr. PRESIDENTE: Derrotada. Adelante con la argumentación de la enmienda del señor Fonfrías.
“Sr. DAVILA MONSANTO: Una pregunta al señor Fonfrías . . .
“Sr. PRESIDENTE: Una pregunta al señor Fonfrías . . .
*673“Sr. DAVILA MONSANTO: ¿Dónde sitúa el señor delegado Fonfrías su enmienda? ¿En qué sitio del papel?
“Sr. FONFRIAS: Pues, yo sitúo la enmienda en la página 2, línea 5ta., después de la palabra ‘facultado’. Adicionar allí, inmediatamente después de ‘facultado’ la enmienda. Entonces quedaría el resto del párrafo igual, como está.
“Sr. DAVILA MONSANTO: ¿Entonces no elimina . . .?
“Sr. FONFRIAS: No, no elimino nada. Quedaría el resto del párrafo igual que como está. Sencillamente adicionar la enmienda, después de ‘facultado’. . . entonces comenzar la enmienda ahí.
“Sr. DAVILA MONSANTO: ¿Me puede creer que me ha convencido el señor Fonfrías?
“Sr. VALENTIN VIZCARRONDO: Que se lea, señor Presidente.
“Sr. PRESIDENTE: Se solicita por un delegado que se vuelva a leer la enmienda del señor Fonfrías.
“Sr. SECRETARIO: ‘Todo nombramiento que requiera la aprobación del Senado deberá ser enviado por el Gobernador a dicho cuerpo legislativo en la primera sesión ordinaria o extraordinaria, de dicho . . .’
“Sr. FONFRIAS: ¿Dicho? ‘del Senado’.
“Sr. SECRETARIO: *. . . del Senado, efectuada inmediatamente después del refe-rido nombramiento.’
“Sr. GELPI: Va una coma. ¿Va una coma?
“Sr. SECRETARIO: ¿Dónde?
“Sr. FONFRIAS: Después de ‘nombramiento’, e inmediatamente después de ‘y todo nombramiento’, y sigue el párrafo que comienza en la línea 5ta., en la página dos. ‘Y todo nombramiento que requiera la aprobación’, etc.
“Sr. PRESIDENTE: ¿Estamos listos para votar la enmienda?
“Sr. PRESIDENTE: Señor Quiñones . . .
“Sr. QUIÑONES: Estoy pidiendo al Secretario que transcriba la enmienda para que la Comisión de la Rama Ejecutiva la tenga delante y pueda por un momento determinar cuál va a ser su acción para ahorrar tiempo en cuanto a la aceptación o rechazo de la enmienda. Sugeriríamos, señor Presidente, para no perder tiempo que se pasara a cualquier otra enmienda que haya, y le pediríamos al señor Fonfrías que aceptara la posposición de la consideración de su enmienda hasta un poco más tarde.
“Sr. PARKHURST: Para una enmienda.
“Sr. PRESIDENTE: Señor Parkhurst.
“Sr. PARKHURST: Que diga ‘toda sesión legislativa ordinaria o extraordinaria’.
“Sr. GELPI: Secundo.
“Sr. PRESIDENTE: Debidamente secundada la enmienda a la enmienda.
“Sr. FONFRIAS: No la acepto.
“Sr. PRESIDENTE: No se acepta. Si no hay discusión se va a someter a discusión la enmienda a la enmienda. ¿Quiere un turno?
“Sr. PARKHURST: Señor Presidente y compañeros delegados: Si el. . .si la sesión ordinaria del Senado tiene él derecho ele confirmar los nombramientos que haga el Gobernador, también lo tienen las sesiones extraordinarias y no veo ningún motivo por él cual el Gobernador no deba someter sus nombramientos a sesiones extraordinarias, igual que a las sesiones ordinarias. Es lo único.
“Sr. PRESIDENTE: Señor Fonfrías.
“Sr. FONFRIAS: Con esta enmienda, se hace más clara la disposición que aparece. Estamos . . .
“Sr. PRESIDENTE: (Interrumpiendo) Estamos considerando la enmienda a la enmienda. La Presidencia entiende que el compañero va a combatir la enmienda en sí.
*674“Sr. FONFRIAS: Vamos a combatir la enmienda a la enmienda sugerida por el señor Parkhurst. Nuestra oposición a la enmienda se manifiesta sencillamente en que aun cuando en nuestra enmienda no aparece ‘sesiones extraordinarias’, eso, en forma alguna, impedirá al [jefe] ejecutivo enviar al Senado, en alguna sesión extraordinaria, cualquier nombra-miento que él hiciere, no importa en cuál de esas sesiones extraordinarias fuere.

El cumplimiento específico es de que se haga en la sesión ordinaria, pero eso no impedirá que el [jefe] ejecutivo lo pudiera hacer en cualquier sesión extraordinaria.

“Sr. QUIÑONES: Señor Presidente.
“Sr. PRESIDENTE: Para un turno de rectificación al señor Parkhurst.
“Sr. PARKHURST: Señor Presidente y compañeros, si no se establece en la constitución que los nombramientos sean enviados a las sesiones extraordinarias, entonces solamente se pueden tratar los asuntos para lo cual fue hecha la convocatoria, y si se enmienda la enmienda para que los nombramientos sean enviados a las sesiones extraordinarias, entonces el Gobernador, además de hacer su convocatoria para lo que se va a tratar, envía sin tenerlo que incluir, en la convocatoria, los nombramientos que ha hecho durante el receso que ha habido antes de esa sesión extraordinaria.
“Sr. QUIÑONES: Señor Presidente, salvo que el compañero Fonfrías vaya a rectificar, para pedir que se vote.
“Sr. PRESIDENTE: Señor Delegado. El señor Iriarte tiene la palabra.
“Sr. IRIARTE: Señor Presidente y compañeros delegados, especialmente el compa-ñero Fonfrías, autor de la enmienda. Yo quisiera saber qué razón existe para que los nombramientos que debe hacer el [jefe] ejecutivo con el consejo y consentimiento del Senado, probablemente de acuerdo con las leyes, no deban ser sometidos a la consideración del Senado para que los apruebe o los rechace, sino en las sesiones ordinarias del Senado, sesiones ordinarias de la Asamblea Legislativa y no en las sesiones extraordinarias. ¿Qué razón hay para que estén estos nombramientos hechos por tanto tiempo pendientes de la aprobación del Senado? No entiendo que haya razón alguna para que ése sea el propósito de la enmienda, y por eso me manifiesto en contra de esa enmienda en esa forma, porque creo que si hemos de obtener el consentimiento del Senado, y sin duda el Gobernador ha dado nombramientos después de haber consultado al Senado, lo lógico es que se le sometan cuanto antes al Senado para que complete esos nombramientos, y queden ya esos funcionarios tranquilamente desempeñando sus cargos.
“Sr. FONFRIAS: Con la venia del Señor Presidente. El compañero Iriarte, si oyó bien la enmienda sugerida por nosotros, se daría cuenta que nuestra enmienda de adición es sencillamente la que ha sido leída y que podemos repetir. ‘Todo nombramiento que requiera la aprobación del Senado deberá ser enviado por el Gobernador a dicho cuerpo legislativo, en su primera sesión ordinaria que se efectúe, inmediatamente después del referido nombramiento.’ Esta es nuestra enmienda por adición. Lo demás incluido en la sección no ha sido alterado por nuestra enmienda, señor Iriarte, en forma alguna. Lo procedente sería que el incidente, el compañero Iriarte, si procediera, lo debe levantar cuando se fuera a discutir el resto de ese párrafo. Pero nuestra enmienda es sencillamente una adición que en nada tendría que ver con el resto del párrafo que aparece en el proyecto sustituto.
“(En este momento es llamado a presidir y ocupa la presidencia el delegado señor Luis Alfredo Colón.)
“Sr. IRIARTE: Me estoy refiriendo a la enmienda del compañero Fonfrías. Lo que acaba de leer, el compañero, que es su enmienda, que es la que dispone, que hasta la sesión ordinaria del Senado, no se le sometan al Senado para su aprobación, o confirmación, los nombramientos hechos por el Gobernador cuando no está el Senado en sesión. Por eso digo, ¿qué razón hay para dejar pendiente, a veces por un año, de sesión a sesión del Señado, ordinaria, que serán anualmente las sesiones, ¿qué razón haya para dejar durante un año pendiente de confirmación un nombramiento? Para mantener en rehenes *675a un funcionario pendiente de la confirmación de su nombramiento. ¿Qué razón hay para eso?
“Como no entiendo que hay razón y no se ha dado razón alguna para eso, me manifiesto en contra de esa enmienda.
“Sr. FONFRIAS: ¿Acaso el compañero Iriarte ha visto en algún momento de esta enmienda el que no se pueda por el [jefe] ejecutivo enviar al Senado en alguna sesión extraordinaria algún nombramiento para su confirmación? No, no impide y lo ve claro el compañero, el que en una sesión extraordinaria el [jefe] ejecutivo esté facultado para mandar, enviar al Senado algún nombramiento que hiciera. Ahora, fíjese bien el compañero Iriarte, que una sesión extraordinaria por disposiciones de la Carta Orgánica, tenía un término fijo de 15 días en su duración y que por la constitución habría de tener un término de 20 días, pero que además la práctica nos ha hecho conocer de sesiones extraordinarias de términos sumamente limitados, de horas. Si se impusiere en esta constitución el que el [jefe] ejecutivo viniere obligado a enviar al Senado, en la sesión extraordinaria, nombra-mientos para su confirmación, lo someteríamos a una situación tan difícil [como es de suponer], constreñida con la amplia libertad democrática que él debiera tener, porque una sesión extraordinaria pudiera durar tres, cuatro o cinco horas, o veinticuatro horas, como ha sido ya la historia repetida en que hemos sido actores en un caso como éste. Y lo que quisiéramos hacer, sencillamente, es que en una sesión ordinaria, cuando el [jefe] ejecutivo puede hacer un nombramiento para enviarlo al Senado, que tenga ante su consideración, amplitud, tiempo suficiente para ver, estudiar el candidato que fuera a ocupar un puesto; pero eso no impide, repetimos, el que en una sesión extraordinaria si el [jefe] ejecutivo lo quisiere, dispusiere o quisiere, podría mandar algún nombramiento a una sesión extraor-dinaria para su confirmación. Ese es el razonamiento que pudiéramos adelantar al compañero Iriarte.
“Sr. IRIARTE: Con la venia del Presidente, para contestar al compañero Fonfrías. No ha contestado el compañero a mi objeción. No creo que deba haber en adelante sesiones extraordinarias legislativas que duren horas nada más. No debe haberlas, eso no es lo propio. Lo propio es que la [Asamblea] Legislativa se reúna lo menos posible en sesiones extraordinarias, y por el período que la ley permite, para considerar detenidamente todos los asuntos que deben ser sometidos a su consideración. Si estamos determinando ahora en la constitución, qué es lo que deberá considerar en sus sesiones extraordinarias el Senado de Puerto Rico, ¿por qué no someterle un nombramiento que ha debido ser hecho con el conocimiento del Senado, o sea, de la representación senatorial en el distrito a que corresponde el nombramiento? Si ha sido hecho de acuerdo con el consejo y consentimiento del Senado, oyendo a los que se debe oir, para hacer los nombramientos, no veo por qué habrá que estudiar después cuando esté reunido el Senado y el Comité de Nombramientos esté considerando los nombramientos que hayan sido sometidos por el Gobernador, [por qué había que] estar entonces considerando [los nombramientos que ha hecho el Goberna-dor, cuando se debe saber de memoria cuáles son los nombramientos y cuáles son las eualifieaciones y las objeciones que hay contra los candidatos que hayan podido ser nombrados y que estén pendientes de sus nombramientos.
“Es muy mala la práctica de dejar pendiente esos nombramientos por un período indefinido de una sesión ordinaria a otra del Senado, porque puede ser grandemente molesto para los candidatos. Es muy preferible que se reúna el Senado en sesión extraordinaire y se le sometan todos los nombramientos hechos en receso del Senado por el Gobernador de Puerto Rico y que han debido serlo con el perfecto conocimiento de los oficiales correspondientes, senadores o representantes de los distritos en donde se han llenado esos nombramientos. Por eso digo que debe incluirse la enmienda esa, que ahorita se rechazó, de que fuera también en las sesiones extraordinarias donde se consideraban nombramientos, y que no se dejen solamente de año a año, para hacer las confirmaciones de los empleados.
*676“Sr. PRESIDENTE: Se va a someter a votación la enmienda del señor Fonfrías. Los que estén a favor de la enmienda, se servirán levantar la mano.
“Sr. SECRETARIO: Cuarenta y seis votos. ¿Su Señoría vota?
“Sr. PRESIDENTE: Sí.
“Sr. SECRETARIO: Cuarenta y siete votos, señor Presidente.
“Sr. PRESIDENTE: La enmienda ha sido aprobada por cuarenta y siete votos. Teniendo votos suficientes ha sido aprobada.
“Sr. CASILLAS: Señor Presidente.
“Sr. PRESIDENTE: Perdón, señor Delegado. El señor Arrillaga había pedido la palabra para hacer una enmienda a esta misma moción y se había pospuesto hasta que se votara esta enmienda. Tiene la palabra el señor Arrillaga.
“Sr. ARRILLAGA: Señor Presidente. En la misma sección en la línea 8, eliminar las palabras ‘o extraordinaria’ para que esté de acuerdo con que lo que [se] acaba de aprobar con la enmienda del compañero Fonfrías.
“Sr. ORTIZ: Secundo.
“Sr. PRESIDENTE: Secunda el señor Ortiz. Se va a someter a votación la enmienda del señor los estén conformes . . .
“Sr. QUIÑONES: Señor Presidente. Unicamente para decir que la enmienda es indispensable para aconsonantar el texto de la enmienda del compañero Fonfrías con el resto del artículo.
“Sr. PARKHURST: Señor Presidente.
“Sr. PRESIDENTE: El señor Parkhurst.
“Sr. PARKHURST: Solamente para dejar sentado nuestra oposición a esa elimina-ción, porque creemos que no sea para mantener un buen gobierno.
“Sr. VILLARES: Señor Presidente.
“Sr. PRESIDENTE: El Señor Vülares.
“Sr. VILLARES: Señor Presidente y compañeros delegados: Yo me opongo a la enmienda propuesta por el compañero Arrillaga, porque precisamente la frase aquí, ‘o extraordinaria’, lo que hace es compeler, obligar, al gobernador, después de hecho un nombramiento de un funcionario que necesita la aprobación del Senado, si el gobernador desea que ese nombramiento o ese funcionario siga en sus funciones debe enviarlo a la consideración del Senado en una sesión extraordinaria, cuando el Senado esté reunido en sesión extraordinaria para impedir precisamente lo que quería que sucediera el compañero Parkhurst en su enmienda que fue derrotada y a la cual yo le voté a favor. Por eso es que me opongo a la elimina[ción] de ‘o extraordinaria’, a fin de que el gobernador venga obligado a enviar el nombramiento a la confirmación del Senado en una sesión extraordi-naria, si es que desea que ese funcionario siga en sus funciones. Por eso pido a los compañeros que derroten la enmienda.
“Sr. ARRILLAGA: Señor Presidente.
“Sr. PRESIDENTE: El señor Arrillaga.
“Sr. ARRILLAGA: Señor Presidente. La enmienda del compañero Fonfrías creaba la obligación en el gobernador de someter al Senado, en sesiones ordinarias únicamente, los nombramientos. Creaba la obligación, digo. El gobernador, sin embargo, no está impedido, si así lo desea, de enviar nombramientos a la confirmación del Senado en sesiones extraordinarias. Pero, si no se quitan las palabras ‘o extraordinarias’ en la línea 8, página 2, el resultado sería que se derrotaría la moción del señor Fonfrías que acabamos de aprobar, porque entonces el gobernador estaría también obligado a enviar los nombramientos a las sesiones extraordinarias. Así como dijo el compañero Quiñones, para ‘aconsonantar’ la enmienda del compañero Fonfrías con el texto que sigue en esta sección, es absolutamente imprescindible eliminar las palabras ‘o extraordinarias’, a menos que no querramos reconsiderar la enmienda del señor Fonfrías y derrotarla; pero, aprobada la enmienda del señor Fonfrías, es absolutamente indispensable aprobar la eliminación de las palabras ‘o extraordinarias’ en la línea 8 que sigue.
*677“Sr. QUIÑONES: Que se vote.
“Sr. AULLARES: Señor Presidente, para un turno de rectificación. Yo disiento del compañero Arrillaga. Lo que proponía la enmienda del compañero Fonfrías era —y [se demostró] al no admitir la enmienda a la enmienda de Parkhurst, de la palabra ‘extraordinaria’— que el gobernador viniese obligado a enviar el nombramiento a la consideración del Senado en una sesión extraordinaria. No hay que ‘aconsonantar’ nada. Yo creo, y no soy perito en música, pero me parece a mí que según no se aprobó la enmienda de Parkhurst obligando al gobernador a enviar el nombramiento a una sesión extraordi-naria del Senado, sin embargo, aquí con la palabra ‘o extraordinaria’, con la frase ‘o extraordinaria’, se llega al mismo propósito y al mismo fin. Lo que pasa es que el gobernador no viene obligado a enviarlo —si no quiere, no lo envía— pero si no lo envía, entonces, el funcionario cesa. Si el gobernador tiene interés en un funcionario que él ha nombrado, durante el receso que continúe en sus funciones, entonces, sin duda alguna, viene obligado por las circunstancias, no ya por la letra, viene obligado por la circunstancia de esta frase, a enviar el nombramiento a la consideración del Senado en esa sesión extraordinaria. Para proteger los derechos que aquí se han levantado por el compañero Parkhurst, es que yo creo que nosotros no debemos eliminar esta frase aquí, ‘o extraordinaria’.” (Énfasis suplido.) 3 Diario de Sesiones de la Convención Constituyente 1764-1856 (1952).